Hill, C. J.
1. In eases of alleged arson, in the absence of evidence as to the cause of the burning, the law presumes that the fire was accidental, and the State must prove beyond a reasonable doubt the perpetration of the criminal act. Ragland v. State, 2 Ga. App. 492 (58 S. E. 689) ; West v. State, 6 Ga. App. 105 (64 S. E. 130).
2. It is well settled that the corpus delicti must be shown by evidence aliunde the confession or incriminatory admissions. West v. State, supra; Boyd v. State, 4 Ga. App. 58; Allen v. State, 4 Ga. App. 458 (61 S. E. 740) ; Bines v. State, 118 Ga. 320 (45 S. E. 376, 68 L. R. A. 33). *830In the present ease there was no evidence whatever tending to prove the arson, except admissions slightly incriminatory, and these admissions were inconclusive, and at most raised only a bare suspicion of guilt. The verdict was therefore without any evidence to support it, and was contrary to law. Judgment reversed.
Decided March 19, 1912.
Indictment for arson; from Henry superior court — Judge R. T. Daniel.
January 12, 1912.
Brown & Brown, for plaintiff in error.
J. W. Wise, solicitor-general, contra.